DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/21 has been entered.
Response to Arguments
Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive to the extent that they apply to the current rejection. The examiner does not rely on previously cited prior art for the added features. Additionally, applicant argues features pertaining to a liver and cirrhosis, but these are unclaimed.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2, 4-8, 11-14, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Fukuda (US 2005/0186361) in view of Cooper (US 6375880), Ikeda (US 2007/0148626), Adams (US 4134218), Miyazaki (US 2011/0091855), Okano (US 2012/0045743) and Bisaillon (US 2011/0062318).
As to claim 1, a method of producing a molded article, comprising: forming an outer portion of a material phrased as a body cavity model (110) that is soluble in a solvent [0069, 0070], the outer portion having a predetermined shape [0048]; forming a molded body of a blood vessel of a molding material insoluble in solvent (113, 105) inside the outer portion [0136, 0139], forming a covering portion of a first flexible material, the covering portion phrased as a three dimensional model covering the outer portion (the silicone material overmolding inside the mold) [0053, 0139], the first flexible material being insoluble in the solvent [0077-0080]; the outer portion has opening portions which correspond to passage hole of the blood vessel [Fig 9, 10], solvent is injected through openings (104) and through the blood vessels which would thereby go through 
Fukuda does not explicitly state the filling an area covered by the covering portion with a third material is accomplished by pressure reduction.
Cooper teaches a method of making a complex shaped molded article that comprises filling an area covered by a covering portion with a third material, the area being obtained by dissolving the outer portion [col 6 line 23-33, Fig 1], The third material is casted into the first area by first reducing the pressure of a first area by vacuum [col 6 line 25-30]. This allows a complex part to be molded without interlayer boundaries [col 2 line 40-65]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to altered the method of Fukuda and filled the area left by dissolving the body cavity model or outer portion by reducing the pressure by a vacuum, as suggested by Cooper, in order to form a complex part without interlayer boundaries.
Fukuda does not explicitly state heating then refrigerating the covering portion and the third material filled within the covering portion or that the third material includes a cross linking agent or coagulating agent that is adjusted. 
Ikeda teaches a method of making a 3D model capable of replicating dynamic characteristics of a body cavity [Abstract]. Gelatin is used as a material [0156] or as a 3D model [0075] as it gives a realistic body tissue feel [0043, 0044, 0075]. The gelatin is vegetable gelatin that is heated [0075, 0156], which is later cooled or refrigerated [0156]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and had the third material be made of a natural polymer such as vegetable gelatin that is later refrigerated, as suggested by Ikeda, in order to give a realistic body tissue feel.
Adams teaches a composition used as for medical training having that simulates tissue [Abstract, col 1 line 1-5]. This simulated tissue is composed of gel with cross  
Fukuda teaches that wax is applied to the outer portion [0042, 0053, 0076, 0082, 0090], but does not explicitly state that the outer portion is divided and sandwiched together. The examiner notes that applicant's specification demonstrates that the dividing step does not require physical bisection of a formed part, but can occur prior to formation [0127-0129 of instant application].
Ikeda teaches a method of making a 3D model capable of replicating dynamic characteristics of a body cavity [Abstract]. The outer portion is divided into at least 2 portions and sandwiched, ie stacked, in order to have different physical properties [0161, Fig 9] and wax is applied to an outer portion [0031, 0062]. This produces a realistic body tissue feel [0043, 0044, 0075]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and had divided the outer portion applied the wax to the sub portions and sandwiched them together, as suggested by Ikeda, in order to give a realistic body tissue feel. 
Fukuda does not explicitly state filling around the molded body with a fourth material not soluble to the solvent for the resection area portion.
Bisaillon teaches a method of making anatomical phantoms or models with abnormal features [0027, Abstract] such as tumors [0009]. The phantoms are constructed by using a first (3rd) material then a second material (4rth) [0034] and may include additional materials (5th) [0085] in order to recreate different tissues, particularly to create optical differences between tissues [Abstract, 0014, 0017], Each material corresponds to a different area or layer [0085]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered method of Fukuda as combined 
Fukuda does not explicitly state forming a resection area portion in a case where the molded body is formed so as to resemble the tumor, the resection area portion being an area for resecting the molded body; the forming of the resection area portion is performed by forming the molded body and the resection area portion during the forming of the molded body, the resection area portion including the molded body.
Miyazaki teaches a pelvic surgery training model [Abstract] wherein a tumor is included on an artificial organ [0109] in order to perform simulated surgery [0111] without relying on expensive cadavers [0003, 0004, 0005]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and made an outer portion resemble an organ and formed the molded body with a resection area, as suggested by Miyazaki, in order to perform a simulated surgery without relying on expensive cadavers. 
Fukuda does not explicitly state that the third material forms a lump outside the covering portion and extracting the molded body from the lump of the third material by removing the third material
Okano teaches a method of making an organ model [Abstract] wherein excess material ie lumps may occur when filling and can be removed as needed to retrieve the end article [0082, 0096, 0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Fukuda and had the third material form a lump outside the covering portion and extracting the molded body from the lump by removing the 3rd material, as suggested by Okano, in order to remove excess material and create the final product of an organ model. 
As to claim 2, Fukuda teaches the outer portion is formed by an additive manufacturing technology [0042-0047],
As to claim 4, Fukuda teaches the first flexible material includes a material through which visible light is transmitted [0016, 0055].
As to claim 5, Fukuda teaches the first flexible material and the third material include one of a natural polymer and a synthetic polymer as a main component [0054, 0055]. The third material incorporated from Cooper includes a synthetic polymer [col 7 line 53-57],
As to claim 6, Fukuda teaches the first flexible material includes the synthetic polymer as a main component [0054, 0055], but does not explicitly state the third material includes the natural polymer as a main component.
Ikeda teaches a method of making a 3D model capable of replicating dynamic characteristics of a body cavity [Abstract]. Gelatin is used as a base material [0156] or as a 3D model [0075] as it gives a realistic body tissue feel [0043, 0044, 0075]. The gelatin is vegetable gelatin [0075], which is a group of materials that konjac belongs to. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and had the third material be a made of a natural polymer such as gelatin, as suggested by Ikeda, in order to give a realistic body tissue feel.
As to claim 7, Fukuda teaches the first flexible material and the third material include one of a natural polymer and a synthetic polymer such as silicone rubber or polyurethane resin as a main component [0054, 0055], but does not explicitly state the third material includes the natural polymer gelatin or konjac as a main component.
Ikeda teaches a method of making a 3D model capable of replicating dynamic characteristics of a body cavity [Abstract]. Gelatin is used as a base material [0156] or as a 3D model [0075] as it gives a realistic body tissue feel [0043, 0044, 0075]. The gelatin is vegetable gelatin [0075], which is a group of materials that konjac belongs to. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of    Fukuda and had the 2nd flexible    material be a made of a natural polymer such as gelatin, as suggested by Ikeda, in order to    give a realistic body tissue feel.
As to claim 8, Fukuda teaches that the method of producing a molded article further comprising forming a molded body of a molding material that is insoluble in the solvent the membranous 3D model (113) [0139], that the outer portion or body cavity model is formed so as to have internal space for disposing the formed molded body or membranous 3D model in the internal space [Fig 10, 0139, 0140], prior to the forming of the covering portion, the forming of the covering portion and the dissolving being performed in a state where the molded body is disposed in the internal space, the filling being performed in a state where the molded body is disposed in the area covered by the covering portion as a 3D model (101) is then produced from the combined body cavity model and the membranous 3D model [0140, Fig 9],
As to claim 11, Fukuda teaches molding body is formed so as to resemble the blood vessel and to be hollow [0139,0140].
As to claims 12 and 13, Fukuda does not explicitly state forming a resection area portion in a case where the molded body is formed so as to resemble the tumor, the resection area portion being an area for resecting the molded body; the forming of the resection area portion is performed by forming the molded body and the resection area portion during the forming of the molded body, the resection area portion including the molded body.
Miyazaki teaches a pelvic surgery training model [Abstract] wherein a tumor is included on an artificial organ [0109] in order to perform simulated surgery [0111] without relying on expensive cadavers [0003, 0004, 0005]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and formed the molded body with a tumor and resection area, as suggested by Miyazaki, in order to perform a simulated surgery without relying on expensive cadavers.
As to claim 14, Fukuda teaches the filling with the 3rd material as explained above which would be around the molded body (113) of Fukuda [Fig 9, Fig 10, 0139]. Miyazaki teaches the formation of the resection portion as explained above. Fukuda does not explicitly state forming of the resection area portion is performed by filling of the third material, preparing a plurality of types of flexible materials, filling other areas with a fifth material different from the flexible material for the second area.
Bisaillon teaches a method of making anatomical phantoms or models with abnormal features [0027, Abstract] such as tumors [0009]. The phantoms are constructed by using a first (3rd) material then a second material (4rth) [0034] and may include additional materials (5th) [0085] in order to recreate different tissues, particularly to create optical differences between tissues [Abstract, 0014, 0017], Each material corresponds to a different area or layer [0085]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered method of Fukuda as combined with Miyazaki by utilizing 3 different materials, as suggested by Bisaillon, in order to create artificial tissues that had different optical properties.
As to claim 16, Fukuda teaches forming the covering portion, dissolving the outer portion, and filling the third material as explained above. Fukuda does not explicitly state that the molded portion is covered with the material of the resection portion. 
Miyazaki teaches a pelvic surgery training model [Abstract] wherein a tumor is included on an artificial organ [0109] in order to perform simulated surgery [0111] without relying on expensive cadavers [0003, 0004, 0005]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and formed the molded body with a tumor and resection area, as suggested by Miyazaki, in order to perform a simulated surgery without relying on expensive cadavers. 
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Fukuda (US 2005/0186361) in view of Cooper (US 6375880), Ikeda (US 2007/0148626), Adams (US 4134218), Miyazaki (US 2011/0091855), Okano (US 2012/0045743) and Bisaillon (US 2011/0062318), as applied to claims 1,2, 4-14, 18 above, and in further view of Nagase (JP S61225016).
Fukuda teaches that the solvent includes water as a main component [0082], but does not explicitly state the material that is soluble in the solvent includes salt as a main component.
Nagase teaches a method of making medical molding such as implants [0001,1 rst paragraph] wherein a salt is used as a support material and is dissolved in water [0001 paragraphs 4-7], This allows for not only more accurate parts [0001 paragraphs 2, 
Claims 15, 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Fukuda (US 2005/0186361) in view of Cooper (US 6375880), Ikeda (US 2007/0148626), Adams (US 4134218), Miyazaki (US 2011/0091855), Okano (US 2012/0045743) and Bisaillon (US 2011/0062318), as applied to claims 1,2, 4-14, 18 above, and in further view of Herman (US 2005/0008997).
As to claims 15 and 17, Fukuda teaches the molded body (113) formed so as to resemble the blood vessel that is hollow [Fig 9, Fig 10, 0139]. Fukuda does explicitly state the predetermined staining material is allowed to flow to the resection area portion formed based on the material for the resection area portion.
Miyazaki teaches a pelvic surgery training model [Abstract] wherein a tumor is included on an artificial organ [0109] in order to perform simulated surgery [0111] without relying on expensive cadavers [0003, 0004, 0005]. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have altered the method of Fukuda and formed the molded body with an organ and resection area, as suggested by Miyazaki, in order to perform a simulated surgery without relying on expensive cadavers.
Herman teaches a method of simulating medical procedures [0008] such as resection [0020] wherein a staining material phrased as a colored liquid is injected in order to simulate the discolored look of a tumor. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have flowed staining material through the hollow blood vessel of Fukuda, as suggested by Herman, in order to simulate the discolored look of a tumor.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAND MELENDEZ/Examiner, Art Unit 1742